DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 04/24/2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0047908 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. 	Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation "the play member comprises two or more of a tug bone, a forest, a decalcomanie, a cut, a sandwich, a wave, a knot, a forage bowl, which are spaced apart from each other on the mat main body" in lines 14-16. It is unclear if the play member comprises two or more different items each selected from among a tug bone, forest, decalcomanie, cut, sandwich, wave, knot, and forage bowl or if the play member comprises two or more tug bones, two or more forests, two or more decalcomanies, two or more cuts, two or more sandwiches, two or more waves, two or more knots, and two or more forage bowls.
	b. Claims 2-4 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lux-Bellus  (US Patent Publication 2009/0286026) in view of Wisdom (US Patent Publication 2017/0196195), Friscia (US Patent Publication 2016/0374310), and Deutsch (US Patent Publication 2014/0251234).  
	a. Regarding claim 1, Lux-Bellus teaches a nose walk mat comprising a mat main body having a certain area, a plurality of play members 6 coupled to an upper surface of the mat main body [an object that is inserted through an opening 3 is not allowed to freely rove about anywhere within the space 4 between the layers 1 and 2, but that it is confined within a limited pocket [0030]] and hiding a feed of a dog or inducing physical activity of a dog [Animals can dig and hide bones 6 or the like in the pile mounds formed by the threads and thereby play out their natural behavior [0025]] wherein the play member comprises two or more of a tug bone 6, a forest 5 [thick pile threads 5 in between the openings. The pile threads 5 may cover all or selected parts of the substrate surface between the openings [0023];  long pile threads 5 that collapse into piles, which allow a dog, for example, to hide a bone or a toy in the corresponding mound [0028]], a decalcomanie, a cut, a sandwich, a wave, a knot, a forage bowl, which are spaced apart from each other on the mat main body.
	Lux-Bellus does not specifically teach a sound generating part disposed under the plurality of play members and generating sound when a dog touches a first location of the mat main body and a control box disposed outside the mat main body, accommodating a battery therein and supplying power to the sound generating part. Wisdom teaches a sound generating part disposed under the plurality of play members [integrating the speaker 38 into the mat body 18 [0032]] and generating sound [The memory 30 may be used to, for example, store audio messages [0023]] when a dog touches a first location of the mat main body [the pressure-sensing switch 24 is activated when a dog applies pressure to the mat 12 [0021]; an audio message that will be played by the playback module 16 upon activation of the pressure-sensing switch 24 [0023]] and a control box disposed outside the mat main body [the mat system 10 may include a control module that includes one or more components of the mat body 18, the input module 14, the playback module 16, the pressure-sensing switch 24, and/or the log module contained within a common housing that is discrete from the mat body 18 [0032]], accommodating a battery therein and supplying power to the sound generating part [In the exemplary embodiment, the mat system 10 includes a battery (not shown) that supplies electrical power to the various electrical components of the mat system [0031]] for the purpose of providing a mat having a pressure-sensing switch activated when the pet applies a predetermined amount of pressure to the mat and configured to play audio as a convenient and effective system to train a pet or notify a pet owner about the habits of their pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat taught by Lux-Bellus to include a sound generating part disposed under the plurality of play members and generating sound when a dog touches a first location of the mat main body and a control box disposed outside the mat main body, accommodating a battery therein and supplying power to the sound generating part as taught by Wisdom because doing so would have provided a mat having a pressure-sensing switch activated when the pet applies a predetermined amount of pressure to the mat and configured to play audio as a convenient and effective system to train a pet or notify a pet owner about the habits of their pet.  
Lux-Bellus in view of Wisdom does not specifically teach a light generating part disposed under the plurality of play members and emitting light when a dog touches a second location of the mat main body and supplying power to the light generating part. Friscia teaches a light generating part 130 disposed under the plurality of play members [FIG. 4 shows a lighted pet bed in the form of a mat [0010]] and emitting light when a dog touches a second location 172 of the mat main body [a switch for turning the lights on and off claim 1; the switch comprises a pressure sensitive switch, claim 2] and supplying power 174 to the light generating part [power source 174 [0017]] for the purpose of providing a pet bed in the form of a mat with lights to allow a pet to easily see the bed.

Lux-Bellus in view of Wisdom and Friscia does not specifically teach a smell generating part disposed under the plurality of play members and generating a smell and supplying power to the smell generating part. Deutsch teaches a smell generating part 118 [the generation of scent 118 [0036]; controlling an animal signaling device further comprises releasing a scent, claim 12] and generating a smell when a dog touches the mat main body [shield 112 may be configured to detect the proximity of the animal 102 [0057] FIG. 12] and supplying power 210 [power source 210 [0040]] to the smell generating part for the purpose of providing an electronic device and sensing plate mounted in a mat having a smell generating part for releasing olfactory stimuli such as aromatic attractants and repellents as means of providing feedback to the pet for monitoring and controlling pet behavior.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat taught by Lux-Bellus in view of Wisdom and Friscia to include  a smell generating part generating a smell and supplying power to the smell generating part as taught by Deutsch because doing so would have provided an electronic device and sensing plate mounted in a mat having a smell generating part for releasing olfactory stimuli such as aromatic attractants and repellents as means of providing feedback to the pet for monitoring and controlling pet behavior.  
	b. Regarding claim 2, Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Lux-Bellus) the nose walk mat of claim 1, wherein the mat main body comprises an upper mat 1 and a lower mat 2 coupled to a lower portion of the upper mat [an exemplary implementation of the invention in the form of a blanket substrate that is formed of two layers, namely, upper layer 1 and a lower layer 2 [0023]]. Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Wisdom) the nose walk mat of claim 1 wherein the sound generating part comprises the control box [the mat system 10 may include a control module that includes one or more components of the mat body 18, the input module 14, the playback module 16, the pressure-sensing switch 24, and/or the log module contained within a common housing that is discrete from the mat body 18 [0032]], a speaker disposed between the upper mat and the lower mat at a location corresponding to a lower portion of any one of the plurality of play members [integrating the speaker 38 into the mat body 18 [0032]] outputting a sound and a first switch disposed at the first location to sense contact of a dog and the speaker outputs the sound stored in the storage unit when the first switch senses contact of a dog [the pressure-sensing switch 24 is activated when a dog applies pressure to the mat 12 [0021]; an audio message that will be played by the playback module 16 upon activation of the pressure-sensing switch 24 [0023]] and a storage unit 30 housed in the control box storing various kinds of sounds [The memory 30 may be used to, for example, store audio messages [0023]] comprising the same kind of dog sounds, a voice of an owner of the dog [in the exemplary embodiment, the audio message is a recording of a person's own voice [0024]], natural sounds, white noise, and music.
c. Regarding claim 3, Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Lux-Bellus) the nose walk mat of claim 2 wherein the mat main body comprises upper mat 1 and lower mat 2 [an exemplary implementation of the invention in the form of a blanket substrate that is formed of two layers, namely, upper layer 1 and a lower layer 2 [0023]] and the different play members 5, 6.
Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Friscia) the nose walk mat of claim 1 wherein the light generating part comprises a plurality of light emitting members 130 disposed between the upper mat 114 [a pet bed 110 in the form of a mattress 116 having an upper surface 114 [0017]] and the lower mat [FIG. 4] so as to correspond to lower portions of the different play members, a plurality of second switches disposed at the second location 172 to sense contact of a dog [a switch for turning the lights on and off claim 1; the switch comprises a pressure sensitive switch, claim 2]; a transparent member upwardly emitting light generated from the light emitting members is coupled to the upper mat at locations corresponding to the plurality of light emitting members [Fiber optics could be used at any location on the pet bed 10 [0013]]; and the plurality of light emitting members 130 simultaneously generate light or sequentially generate light when the second switches [a switch for turning the lights on and off claim 1; the switch comprises a pressure sensitive switch, claim 2].

8. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lux-Bellus  (US Patent Publication 2009/0286026) in view of Wisdom (US Patent Publication 2017/0196195), Friscia (US Patent Publication 2016/0374310), Deutsch (US Patent Publication 2014/0251234), and Kroll (US 2012/0255504).
a. Regarding claim 4, Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Lux-Bellus) the nose walk mat of claim 3 having the plurality of play members 5, 6. Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches (references to Deutsch) the nose walk mat of claim 3 having smell generating part 118 [the generation of scent 118 [0036]; controlling an animal signaling device further comprises releasing a scent, claim 12] comprises a smell storage of a solid form and a third switch 112 disposed at the third location to sense contact of dog 102 [shield 112 may be configured to detect the proximity of the animal 102 [0057] FIG. 12] such that a smell of the smell storage is emitted to the outside when the third switch senses contact of a dog.
Lux-Bellus in view of Wisdom, Friscia, and Deutsch does not specifically teach the smell generating part housed in any one of the plurality of play members and a fan driving motor for driving a blower fan rotated such that a smell is emitted to the outside. Kroll teaches the smell generating part 42 [a scented item 42 in the scent reservoir [0019]] housed in play member 10 [a scent reservoir, which will allow the owner to release a scent to the animal [0014]; to release scent from an owner-scented object hidden within [0016]] and a fan driving motor 40 for driving a blower fan rotated such that a smell is emitted to the outside [a scented item 42 in the scent reservoir with fan motor 40 behind it. In operation the owner would place a small item of scented clothing such as a sock into the scent reservoir. Upon remote command the fan motor 40 would be enabled and the door 18 would open. This would blow the owner's scent through the door to the portal into the animal's face giving the pet the reassurance of the owner's scent [0019]; providing the body with a fan, the fan being in communication with the microcontroller and configured to blow air at the scent reservoir, claim 8] for the purpose of providing a  to to the pet giving the pet the reassurance of the owner's scent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat taught by Lux-Bellus in view of Wisdom, Friscia, and Deutsch to include the smell generating part housed in one of the play members and a fan driving motor for driving a blower fan rotated such that a smell is emitted to the outside as taught by Kroll because doing so would have provided a smell generating part housed in the play member and a motor for driving a fan such that a smell is emitted to to the pet giving the pet the reassurance of the owner's scent.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643